Rotiirook, J.
— I. It is unnecessary to enter upon a discussion of the evidence. The plaintiff avers that she was induced to execute the deed by reason of certain false and fraudulent representations of the defendant George E. Crum, and the other defendants. The burden of proof was upon her to establish the fraudulent acts charged. If the question were one between herself and her husband alone, we might seriously doubt the fairness of the transaction. We might even go further, and hold that as between her and L. Y. Crum the deed should be set aside as being without consideration. But whatever may have been the nature of the previoui transactions, Erank Crum shows that he purchased and took the title without notice of, and without any participation in, the fraud, and paid $2,000 for the land, besides assuming the payment of the incumbrances thereon. His' evidence as to the payment of the consideration stands .undisputed, and there is no evidence that he had knowledge of any fraud practiced upon the plaintiff.
II. A motion to strike appellee’s additional abstract was tiled with the submission of the cause, upon the ground that it was unnecessary. The motion will be overruled. It is *190not entirely repetition, and does not unnecessarily incumber tbe record, being only some nine pages.
Aeeirmed.